Citation Nr: 1740303	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  10-22 885A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an increased rating for a low back disability.  

2.  Entitlement to an initial rating for right lower extremity radiculopathy in excess of 10 percent, prior to August 1, 2015.

3.  Entitlement to an initial rating for left lower extremity radiculopathy in excess of 10 percent, prior to August 1, 2015.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), prior to August 1, 2015.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran served on active duty from June 1995 to June 1996. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California. 

In March 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  On July 5, 2017, prior to the promulgation of a decision in the appeal of an increased rating for a low back disability, the Board received notification from the Veteran that a withdrawal of that appeal was requested.

2.  For the initial rating period from June 28, 2013, to July 31, 2015, the Veteran's low back disability was productive of symptomatology more nearly approximating mild, but no more than mild, incomplete paralysis of the sciatic nerve in the right lower extremity. 

3.  For the initial rating period from June 28, 2013, to July 31, 2015, the Veteran's low back disability was productive of symptomatology more nearly approximating moderate, but no more than moderate, incomplete paralysis of the sciatic nerve in the left lower extremity.

4.  During the period prior to August 30, 2013, the Veteran's service-connected disabilities did not prevent him from finding and maintaining substantially gainful employment.

5.  During the period from August 30, 2013, the Veteran's service-connected disabilities prevented him from finding and maintaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of the appeal of an increased rating for a low back disability by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  For the initial rating period from June 28, 2013, to August 6, 2014, the criteria for a 10 percent rating, but no more than 10 percent, for radiculopathy of the right lower extremity were met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6. 4.7, 4.10, 4.71a, Note (1) after Diagnostic Codes 5235-5343; 4.124a, Diagnostic Code 8520 (2016).

3.  For the initial rating period from August 7, 2014, to July 31, 2015, the criteria for a higher initial rating in excess of 10 percent for radiculopathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6. 4.7, 4.10, 4.71a, 4.124a, Diagnostic Code 8520 (2016).

4.  For the initial rating period from June 28, 2013, to August 6, 2014, the criteria for a 10 percent rating, but no more than 10 percent, for radiculopathy of the left lower extremity have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6. 4.7, 4.10, 4.71a, Note (1) after Diagnostic Codes 5235-5343; 4.124a, Diagnostic Code 8520 (2016).

5.  For the initial rating period from August 7, 2014, to July 31, 2015, the criteria for a higher initial rating in excess of 10 percent for radiculopathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6. 4.7, 4.10, 4.71a, 4.124a, Diagnostic Code 8520 (2016).

6.  Prior to August 30, 2013, the criteria for referral for consideration of the assignment of TDIU were not met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. § 4.16(b) (2016).

7.  As of August 30, 2013, the criteria for entitlement to TDIU have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

Regarding the appeal for an increased rating for a low back disability, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or authorized representative.  38 C.F.R. § 20.204 (2016).  In July 2017, the Veteran requested to withdraw the issue of entitlement to an increased rating for intervertebral disc syndrome.  The appellant has withdrawn the appeal of the issue of an increased rating for a low back disability, and there remain no allegations of errors of fact or law for appellate consideration regarding that issue.  Accordingly, the Board does not have jurisdiction to review that appeal and it is dismissed.

Duties to Notify and Assist

Regarding the remaining issues, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2016); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication, and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the Veteran, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in an April 2009 notice.  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the most recent RO adjudication of these issues, which occurred in the November 2016 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran allowed a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained.  

VA has obtained VA medical examination reports, which provide probative evidence regarding the severities of the service-connected disabilities on appeal.

In a May 2016 Remand, the Board requested that outstanding treatment records be obtained and the Veteran be scheduled for VA medical examinations to determine the severities of the service-connected disabilities.  The Board finds substantial compliance with the remand requests.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999).

Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Ratings

Disability ratings are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014).  Percentage ratings are determined by comparing the manifestations of a particular disability with the requirements contained in VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from a disease or injury and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).

If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  In view of the number of atypical instances, it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  38 C.F.R. § 4.21 (2016).  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent with the facts shown in every case.  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  38 C.F.R. §§ 3.102, 4.3 (2016).

A Veteran's entire history is to be considered when making disability evaluations.  38 C.F.R. § 4.1 (2016).  Separate ratings can be assigned for separate periods of time during the claim period based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In some instances, VA regulations allow Veterans to have separate ratings under different diagnostic codes for the same injury.  However, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259 (1994).

The Veteran initially filed a claim for an increased rating for a low back disability in March 2009.  The record indicates that the Veteran experienced bilateral extremity radiculopathy symptomatology as part of the service-connected low back disability for at least a portion of the appeal period.  An October 2014 rating decision assigned separate 10 percent ratings for radiculopathy of each lower extremity related to the low back disability, effective August 7, 2014.  

A November 2016 rating decision partially granted the claim for an increased rating for a low back disability, assigning a 60 percent disability rating, effective August 1, 2015, under the Formula for Rating intervertebral disc syndrome based on Incapacitating Episodes, which does not provide for separate ratings for neurological manifestations arising from intravertebral disc syndrome, such as radiculopathy.  Therefore, the separate 10 percent ratings provided for the Veteran's radiculopathy of the bilateral lower extremities were discontinued effective August 1, 2015, in order to assign the Veteran the higher 60 percent rating.  As the Veteran has withdrawn the claim for an increased rating for a low back disability, the Board will not consider the severity of any radicular symptoms after August 1, 2015, as they are considered to be part of the 60 percent rating assigned for the low back disability from that date.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2016).  However, the Board must consider the potential applicability of radiculopathy ratings for the appellate period through July 31, 2015.

As there is no diagnostic code specifically designed for radiculopathy-related disabilities, they may be rated by analogy to Diagnostic Code 8520, the criteria for rating diseases of the sciatic nerve.  38 C.F.R. § 4.20 (2016).  Under Diagnostic Code 8520, a 10 percent rating is for mild incomplete paralysis; a 20 percent rating is for moderate incomplete paralysis; a 40 percent rating is for moderately severe incomplete paralysis; a 60 percent rating is for severe incomplete paralysis with marked muscular atrophy; and a 80 percent rating is for complete paralysis where the foot dangles and drops, there is no active movement possible of muscles below the knee, and flexion of knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a (2016).

The term incomplete paralysis indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for peripheral nerves are for unilateral involvement.  When bilateral, the ratings are combined using the bilateral factor.  38 C.F.R. § 4.124a (2016).

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at time excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  38 C.F.R. § 4.123 (2016).

Neuralgia, cranial or peripheral characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with maximum equal to moderate incomplete paralysis.  38 C.F.R. § 4.124 (2016).

Generally, the effective date for a grant of service connection and disability compensation is the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service.  Otherwise, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016). 

In a November 2008 VA urgent care note, the Veteran reported experiencing sharp low back pain in the lower lumbosacral region without radiation.  The examiner diagnosed chronic low back pain, musculoskeletal in nature.  

In an April 2009 VA medical examination report, provided to determine the severity of the low back disability, the Veteran reported experiencing fatigue, decreased motion, stiffness, weakness, spasms, and pain in the low back.  The Veteran stated that his low back pain normally did not radiate down his legs, except when he exercised for over 15 minutes on the elliptical machine at the gym.  He stated that if he used the elliptical machine for that length of time, he experienced numbness and tingling in both feet, and had to stop performing that exercise.  On testing, the examiner noted normal sensation, muscle tone, and reflexes in all extremities.  The examiner diagnosed multiple Schmorl's nodes of the lumbar vertebrae and mild sclerosis of the right sacroiliac joint, but did not diagnose any radicular disability.  

In a January 2010 VA primary care resident note, the Veteran reported experiencing back pain measuring a 6 out of 10 on most days, but measuring 10 out of 10 during flare-ups.  The Veteran stated that the pain was localized to the low back and mostly paraspinal.  The Veteran reported having experiencing shooting pains previously, but not recently.  

In a July 2012 VA primary care resident note, a VA examiner, upon examination, noted that straight leg testing was negative, and that sensation and reflex testing were normal throughout the bilateral lower extremities.  

In a June 28, 2013, VA treatment record, the Veteran indicated that he was experiencing anterior groin pain.  The Veteran stated that, during flare-ups, he experienced right greater than left knife-like pain, but no clear radiation.  The examiner proposed to rule-out lumbar radiculopathy.  

In an October 2013 letter, a private examiner reported having treated the Veteran for approximately one year.  The examiner indicated that the Veteran had radicular symptoms associated with the low back disability, running down the leg into the foot.  The examiner stated that the Veteran was experiencing motor and sensory compromise.  

In an August 2014 VA medical examination report, a VA examiner noted normal knee reflexes bilaterally, but hypoactive ankle reflexes bilaterally.  On sensory examination, the VA examiner reported finding normal sensation in the thighs, knees, lower legs, and ankles, but decreased sensations in the feet and toes.  The examiner indicated that straight leg raising tests were positive bilaterally, suggesting radiculopathy.  Having reviewed the evidence, the examiner reported finding mild radiculopathy of the bilateral lower extremities, causing mild symptoms of intermittent pain, paresthesias, dysesthesias, and numbness.  The examiner indicated that the results were due to a disability of the sciatic nerve.  

As any radicular symptoms would not be considered duplicative or overlapping with the Veteran's low back symptoms during the increased rating period prior to August 1, 2015, the Board may award separate ratings for radicular symptoms over the applicable period prior to August 1, 2015.  

The Board finds that, as of June 28, 2013, the Veteran's low back disability was productive of symptomatology more nearly approximating mild, but no more than mild, incomplete paralysis of the sciatic nerve in the lower extremities.  The involvement was wholly sensory, and did not rise to the level of moderate when considering the frequency and severity of the condition.

For the period prior to June 28, 2013, the preponderance of the evidence indicates that the Veteran's low back disability was not productive of diagnosed radiculopathy symptoms.  In the November 2008 VA urgent care note, the Veteran specifically denied experiencing any radicular symptomatology associated with his low back disability.  In the subsequent April 2009 VA medical examination report, the Veteran reported experiencing numbness and tingling in his toes only on occasions when he used a particular exercise machine for a lengthy period of time.  After providing an objective examination, the examiner indicated that all sensory, reflex, and muscle tones findings were normal.  In the January 2010 resident note, although the Veteran reported having experienced shooting pains in the back, the Veteran reported currently experiencing only localized low back pain.  In the July 2012 VA primary care resident note, a VA examiner reported finding all tests performed to evaluate possible radicular symptoms were normal.  

Prior to June 28, 2013, the Veteran had reported instances of possible radicular symptoms, but he indicated that the symptoms were acute, occurring very briefly.  Despite being examined several times during that period, the symptoms were not confirmed under objective testing by an examiner.  Therefore, for the period prior to June 28, 2013, the preponderance of the evidence indicates that the Veteran's low back disability was not productive of diagnosed radiculopathy symptoms and separate ratings for radiculopathy will not be awarded prior to June 28, 2013.

For the initial rating period from June 28, 2013, to July 31, 2015, the Board finds that the Veteran's low back disability was productive of radiculopathy symptomatology more nearly approximating mild, but no more than mild, incomplete paralysis of the sciatic nerve in the lower extremities.  In the June 28, 2013, VA treatment record, a VA examiner provided the first objective evidence of radicular symptomatology by diagnosing rule-out lumbar radiculopathy.  In the October 2013 letter, a private examiner reported treating the Veteran for radicular symptoms associated with his low back disability, running down the leg into the foot.  In the August 2014 VA medical examination report, a VA examiner confirmed the radiculopathy diagnosis and, after extensive testing, indicated that the disability was productive of mild symptomatology bilaterally.  Those mild radiculopathy symptoms more nearly approximate the mild incomplete paralysis of the sciatic nerve in both extremities, contemplated by the criteria for a 10 percent rating under Diagnostic Code 8520, and were wholly sensory, but not of sufficient duration or frequency to rise to the level of moderate.  38 C.F.R. § 4.124a (2016).  The Board finds the examiner's classification of the disability as mild to be particularly persuasive.

For the initial rating period from June 28, 2013, to July 31, 2015, the Board finds that the Veteran's low back disability was not productive of radicular symptomatology in either lower extremity more nearly approximating the moderate incomplete paralysis of the sciatic nerve required for a next higher 20 percent rating under Diagnostic Code 8520.  The Veteran's radiculopathy during that period was noted to be mild upon objective testing.  The Veteran has not made any statements suggesting that his radicular symptoms during that period were of greater than mild severity.  Therefore, for the initial rating period from June 28, 2013, to July 31, 2015, the Board finds that the Veteran's radiculopathy in each lower extremity was not of sufficient severity to meet the criteria for a higher initial rating of 20 percent.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2016).  

I the October 2014 rating decision, the RO assigned separate 10 percent ratings for radiculopathy of each lower extremity related to the low back disability, effective August 7, 2014.  As the Board finds that the Veteran's radiculopathy symptomatology was first confirmed in June 28, 2013, when it was proposed to rule out a diagnosis of radiculopathy which was eventually confirmed, and was mild in nature, the Board finds that for the initial rating period from June 28, 2013, to August 6, 2014, the criteria for separate 10 percent ratings, but no more than 10 percent, for radiculopathy of the bilateral lower extremities have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016) (stating that the effective date for the award of service connection for a claim received more than one year after the Veteran has been discharged from service will be the date of receipt of the claim or the date entitlement arose, whichever is later).  The Board also finds that, for the initial rating period from August 7, 2014, to July 31, 2015, the criteria for higher initial ratings in excess of 10 percent for radiculopathy of the bilateral lower extremities have not been met.  As the preponderance of the evidence is against the granting of even higher ratings, the claims for any higher rating must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

TDIU

Total disability ratings for compensation based on individual unemployability may be assigned when the combined schedular rating for the service-connected disabilities is less than 100 percent and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, that disability is rated 60 percent or more, or, if there are two or more disabilities, there is at least one disability rated at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2016). 

However, it is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reasons of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation and Pension Service, for extraschedular consideration of all cases of veterans who are unemployable by reason of service-connected disabilities, but who do not meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  The rating board will include a full statement as to the Veteran's service-connected disabilities, employment history, education and vocational attainment and all other factors having a bearing on the issue.  38 C.F.R. § 4.16(b) (2016). 

The Veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2016). 

For the period prior to August 30, 2013, the Veteran did not meet the schedular criteria for a TDIU.  Prior to August 30, 2013, the Veteran's combined rating for service-connected disabilities was, at most, only 40 percent.  At that time, the Veteran's only service-connected disabilities were a low back disability, rated 20 percent; and the separate 10 percent ratings for radiculopathy of the lower extremities, granted effective June 28, 2013.  For that period, the Board must consider whether it would be appropriate to refer the Veteran's claim for a TDIU to the Director of the Compensation and Pension Service for extraschedular consideration.

Reviewing the evidence regarding that period, in an April 2009 VA medical examination report, the Veteran stated that he worked in night club security, but had not worked in under a year.  The Veteran reported having to quit his job because of the need to stand for long periods of time, which aggravated his low back pain.  

In a May 2009 statement, a former employer stated that he had worked with the Veteran in providing security for Les Deux, a nightclub, since 2004.  The former employer indicated that the Veteran used to perform well in spite of back pain, even though he occasionally took a night off or left early.  The former employer wrote that the situation changed in the middle of 2008 when the Veteran began to miss work and leave early often.  The former employer stated that he knew that the Veteran was a hard worker and his difficulties at work were the result of back pain.  The former employer reported discussing the issue with the Veteran and determining together that it would be best if the Veteran stopped working security.  The former employer stated that he could not provide the Veteran with any more work because he knew he would either be left short-staffed or having to find a last-minute replacement.  The former employer stated that, although the Veteran was a good employee, he could not perform physical work any longer.

In a May 2009 letter, the Veteran stated that he was an actor who worked security jobs to supplement his income.  The Veteran indicated that, after five years of working security, he had to quit in November 2008 because he could no longer stand on his feet for the minimum of five hours required for the job.  He stated that he could not pursue acting roles that were too physically demanding, including military roles.  

In a June 2010 written statement, the Veteran wrote that his disability severely limited his quality of life and his ability to be active.  He stated that the constant pain wore on him mentally, causing severe depression.

In an April 2011 VA treatment record, the Veteran indicated that his low back pain worsened with activity.  The Veteran stated that he worked as a security guard.  

In a January 2012 VA treatment record, the Veteran reported that he was working.

In an April 2012 VA treatment record, the Veteran reported working as a security guard.

In an August 2014 VA psychiatric examination report, the Veteran reported working previously as a financial wholesaler.  

In an August 2016 application for increased compensation based on unemployability, the Veteran listed all of his previous employers for the last five years that he worked.  The Veteran stated that he worked 40 hours a week providing security at Les Deux from July 2007 to October 2010.  During that period, the Veteran stated that he missed four months due to illness.  The Veteran also indicated that he worked 30 hours a week providing security at another nightclub from October 2010 to October 2011, missing three weeks during that period due to illness.  The Veteran also reported working 35 hours a week providing security at a restaurant from November 2011 to September 8, 2012, missing 30 days during that period due to illness.  The Veteran also stated that he worked for various employers as an actor from 2006 until June 8, 2015, but, due to the nature of the employment, could not list how many hours per week he worked.  The Veteran also indicated that he completed high school and four years of college.  

At a March 2016 Travel Board hearing, the Veteran stated that he was both an actor and a writer.  

For the period prior to August 30, 2013, the Board finds that the Veteran's service-connected disabilities did not prevent him from finding and maintaining substantially gainful employment.  The Board acknowledges that the Veteran had difficulty with his employment due to service-connected low back pain and subsequent radiculopathy symptoms during that period.  However, the record during that period indicates that he continued to work security jobs on a regular basis until September 2012.  While the Veteran worked wholly in jobs requiring physical activity during that period, the record contains no evidence that the Veteran could not perform any sedentary employment prior to August 30, 2013.  The Board notes that the Veteran's relatively high level of education, his previous work as a financial wholesaler, and his description of himself as a writer are suggestive of an ability to work in sedentary employment.  As will be explained below, the Board is granting TDIU for the period from August 30, 2013, due to the presence of a service-connected psychiatric disability, which was granted secondary to the low back disability, effective August 30, 2013.  However, as the psychiatric disability was not service connected prior to August 30, 2013, the Board must consider it a nonservice-connected disability during that period.  Therefore, the Board finds that, for the period prior to August 30, 2013, the Veteran's service-connected disabilities did not prevent him from finding and maintaining substantially gainful employment.  Therefore, the Board finds that it would be inappropriate to refer the Veteran's claim for a TDIU for the period prior to August 30, 2013, to the Director of the Compensation and Pension Service for extraschedular consideration and the claim for a TDIU for that period is denied.  

For the period as of August 30, 2013, the Board finds that the Veteran met the schedular criteria for a TDIU.  From that time, the Veteran's service-connected disabilities have been a psychiatric disability secondary to his low back disability, rated 50 percent; a low back disability, rated 20 percent; and the separate 10 percent ratings assigned for radiculopathy of the lower extremities.  Therefore, the Veteran's combined rating for service-connected disabilities was 70 percent.  

In an August 2014 VA psychiatric examination report, a VA examiner diagnosed the Veteran as having a persistent depressive disorder, related to the low back disability.  The examiner indicated that the depression was related to the limits in occupational functioning imposed upon the Veteran by the low back disability, resulting in an inability to pursue his preferred career path.  The examiner indicated that the disability would result in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  

At a March 2016 Travel Board hearing, the Veteran reported not having worked since a June 2015 operation on his back.  The Veteran indicated that, since that time, he had been unable to stand for periods or to bend over to perform simple tasks.  The Veteran indicated that those problems limited his possibilities for an income.  

For the period as of August 30, 2013, the Board finds that the Veteran's service-connected disabilities have prevented him from finding and maintaining substantially gainful employment.  During that period, the Veteran's ability to work has been severely hampered by service-connected low back and radiculopathy disabilities, and a service-connected psychiatric disability that has made it difficult for him to function.  In the August 2016 application for increased compensation based on unemployability, the Veteran stated that he worked for various employers as an actor until June 8, 2015.  Although the Veteran apparently was employed during the period after August 30, 2013, the Board notes that the nature of that employment, by the Veteran's own admission, was sporadic, requiring him to supplement his income with other work.  Therefore, the Board finds that the Veteran's acting positions during the period from August 30, 2013, were not substantially gainful employment.  As the Veteran's service-connected disabilities have prevented him from finding and maintaining substantially gainful employment during the period from August 30, 2013, TDIU is granted as of August 30, 2013.  


ORDER

The appeal of entitlement to an increased rating for a low back disability is dismissed.

From June 28, 2013, to August 6, 2014, a 10 percent rating, but not higher, for radiculopathy of the right lower extremity is granted.  

From June 28, 2013, to August 6, 2014, a 10 percent rating, but not higher, for radiculopathy of the left lower extremity is granted.  

From August 7, 2014, to July 31, 2015, an initial rating in excess of 10 percent for radiculopathy of the right lower extremity is denied.  

From August 7, 2014, to July 31, 2015, an initial rating in excess of 10 percent for radiculopathy of the left lower extremity is denied.  

Prior to August 30, 2013, entitlement to TDIU is denied.  

As of August 30, 2013, but not earlier, entitlement to TDIU is granted.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


